Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2020 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 08/12/2020, are acknowledged.
Claims 1-7, 9, 10 and 12-25 are pending; claims 8 and 11 are cancelled. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 10 and 12-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amendments to independent claims 1 and 12 included the limitation of: the constant pressure of the supply water is below the operating pressure range of the plurality of non-leak emission devices. The originally filed Specification fails to mention the system being kept at a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10 and 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 disclose a system/method for variable flow rate irrigation. However, the claims disclose the pumps pumping at a constant pressure. It is unclear how the system/method works with variable flow rate, if pumping is done at a constant pressure. This renders the claims indefinite. 
Furthermore, independent claims 1 and 12 disclose a system/method for irrigation through a plurality of non-leak emission devices. However, claims 1 and 12 specify that pressure is kept constant at a threshold that is below the operating pressure range of the emission devices. As such, it is unclear how the system/method dispenses water, if the pressure is kept at pressure that is not enough to open the emission devices. Examiner asserts that the claims are disclosing a system/method that 
All dependent claims are indefinite for depending on claims 1 or 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9, 10 and 12-25 are, as best understood, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donoghue (U.S. 2011/0088315) in view of Eckstein et al (U.S. 5,615,838) and Abts et al (U.S. 2010/0032493).
Regarding claim 1, Donoghue teaches a modulated cyclic flow drip irrigation system (Fig 1) comprising: 
a plurality of emitter lines (34) characterized by a plurality of emitter control valves (40) and a plurality of emission devices (42, drip components - paragraph 0024), wherein the plurality of emitter control valves are configured to control flow of water through a plurality of emission devices in the emitter lines (as seen in Fig 1, each emitter line 34, and their corresponding emitters 42, corresponds a controllable valve 40); 
a programmable controller (24) configured to divide the plurality of emitter line control valves into a plurality of groups (controller 24 may activate more than one valve 40 simultaneously, as disclosed in paragraph 0022; paragraph 0009 discloses the controller being 
a feedback control system (weather station 50) configured to provide feedback to the controller for measuring soil moisture (paragraph 0027 and claim 37); 
a water pumping system (26) comprising a pump (26) and filtration system (29) configured to supply water at a constant pressure to the plurality of emitter lines (as seen in Fig 1, the water is collected in tank 14, and as long as there is sufficient water level in the tank, the pressure will always be constant because water is static in tank 14, and no force is acting on it, besides pump 26). 
However, Donoghue does not teach the emission devices being non-leak emission devices, wherein the plurality of non-leak emission devices are configured to hold water in the  
Eckstein teaches an inline emitter (seen in Fig 2) being a non-leak emitter, wherein the non-leak emitters are configured to hold water in the plurality of emitter lines at a pressure less than an operating pressure range of the plurality of emission devices (col 2, lines 20-27). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Donoghue to incorporate the teachings of Eckstein to provide the irrigation system with in-line non-leak emitters that hold water when the pressure is under a predetermined value in order to have emitters that provide pressure compensation when turning water flow on, provide water retention in an economical form, and prevent the draining of water from the associated pipe during periods of low water pressure (col 1, lines 4-10 and col 2, lines 10-14). Donoghue and Eckstein in combination teach a device capable of keeping constant pressure of the supply water, such that the pressure is below the operating pressure range of the plurality of non-leak emission devices whenever the user wants to stop irrigation to the emitters. This is accomplished by the controller of Donoghue, which controls the pump in charge of supplying such pressure (see Par 0009) and the non-leak emitters of Eckstein, which are configured to hold water in the plurality of emitter lines at a pressure less than an operating pressure (col 2, lines 20-27).
Abts teaches a precision variable flow rate irrigation system that includes a variable flow pump in order to automatically adjust watering application rates (as disclosed in paragraphs 0050 and 0053). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Donoghue to incorporate the teachings of Abts to provide the irrigation system with a variable flow pump in order to automatically adjust watering application rates in order to have more precise irrigation, which would conserve water (as disclosed in Par 0052-0053 of Abts). In combination, Donoghue and Abts teach a variable flow rate irrigation system. 
Regarding claim 2, Donoghue, Eckstein and Abts teach the modulated cyclic flow drip irrigation system as claimed in claim 1, wherein said programmable controller comprises a plurality of stations (different zones 38 can be considered stations) wherein each station controls one of the groups of emitter control valves (as disclosed in paragraph 0022: “If more than one defined zone 38 needs irrigation, the system controller 24 may water the zones simultaneously” Thus all of the valves 40 and their corresponding stations are considered a group, in this situation).
Regarding claim 3, Donoghue, Eckstein and Abts teach the modulated cyclic flow drip irrigation system as claimed in claim 2, further comprising a communication system (described in paragraph 0014 of Donoghue) coupled to the programmable controller and wherein the programmable controller and the communication system is configured to turn each control valve within the group of emitter control valves ON or OFF individually (controller 24 turns on or off individual valves 40 – paragraph 0019 Donoghue).
claim 4, Donoghue, Eckstein and Abts teach the modulated cyclic flow drip irrigation system as claimed in claim 3, wherein said programmable controller and said communication system are programmed and updated continuously (as seen in Fig 2).
Regarding claim 5, Donoghue, Eckstein and Abts teach the modulated cyclic flow drip irrigation system as claimed in claim 1, further comprising a flexible adjusting output in said plurality of emitter lines, wherein said output matches plant intake to maintain soil moisture level (as disclosed on paragraph 0010 of Donoghue, the system irrigates zones based on moisture levels or weather events, as such it has a flexible adjusting output of water).
Regarding claim 6, Donoghue, Eckstein and Abts teach the modulated cyclic flow drip irrigation system as claimed in claim 1, wherein said programmable controller determines coordination of the plurality of emitter control valves wherein said plurality of emitter control valves provide a non-cyclic input flow (the system is programmed to adjust irrigation cycles based weather events, as such the system is capable of controlling the valves in a non-cyclic manner).
Regarding claim 7, Donoghue, Eckstein and Abts teach the modulated cyclic flow drip irrigation system as claimed in claim 1, wherein the plurality of emitter control valves are configured to be remotely operated to turn the plurality of emitter lines ON or OFF (controller 24 selectively operates valves 40 depending on which zone requires irrigation< controller 24 is remote from the zones, as seen in Fig 1).
Regarding claim 9, Donoghue, Eckstein and Abts teach the modulated cyclic flow drip irrigation system as claimed in claim 7, wherein said plurality of emitter control valves are configured to be turned ON or OFF individually (paragraph 0019), wherein required amount of 
Regarding claim 10, Donoghue, Eckstein and Abts teach the modulated cyclic flow drip irrigation system as claimed in claim 1, wherein said water pumping system is configured to maintain the constant pressure with varying flow rates (paragraph 0016) and the filtration system is associated with the plurality of non-leak emission devices (as seen in Fig 1, filtration system 29 is fluidly coupled to all emitters 42).

Regarding claim 12, Donoghue teaches a method of modulated cyclic flow drip (Fig 1) irrigation, comprising the steps of: 
gathering feedback about soil moisture (paragraph 0036) by a feedback control system (weather station 50) to transmit to a programmable controller (24); 
dividing a plurality of emitter line control valves (40) into a plurality of groups (zones 38) to achieve a specified flow rate (as disclosed in paragraph 0022, more than one valve can be actuated simultaneously, therefore the controller has the capability of treating multiple valves 40 as a group, and since there are multiple valves 40, there can be a plurality of groups, so long as each group needs the same water rate); wherein each group includes at least two emitter line control valves (it has been established that the controller can treat multiple valves 40 as a group, therefore each group could include at least two control valves, since the controller is programmed to activate multiple valves 40 simultaneously); 

actuating the selected one or more of the plurality groups by the programmable controller to control flow of water at the specific rate through a plurality of emission devices (42) of the selected one or more of the plurality of groups in a plurality of emitter lines (34) (as disclosed in paragraph 0022 and 0009, the controller being configurable or programmable. Therefore the controller 24 has the capability of performing the claimed function); and 
pumping water at a constant pressure (as seen in Fig 1, the water is collected in tank 14, and as long as there is sufficient water level in the tank, the pressure will always be constant because water is static in tank 14, and no force is acting on it, besides pump 26) using a pump (26) in the plurality of emission devices (Donoghue teaches the system having controller 24 which interacts with the pump to manage irrigation, paragraph 0009). 
However, Donoghue does not teach the emission devices being non-leak emission devices configured to hold water on the plurality of emitter lines at a pressure less than an operating pressure range of the plurality of non-leak emission devices; wherein the pump is a variable flow pump; and wherein the constant pressure of the supply water is below the operating pressure range of the plurality of non-leak emission devices.
Eckstein teaches an inline emitter (seen in Fig 2) being a non-leak emitter, wherein the non-leak emitters are configured to hold water on the plurality of emitter lines at a pressure less than an operating pressure range of the plurality of emission devices (col 2, lines 20-27). 

Abts teaches a precision variable flow rate irrigation system that includes a variable flow pump in order to automatically adjust watering application rates (as disclosed in paragraphs 0050 and 0053). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Donoghue to incorporate the teachings of Abts to provide the irrigation method with a variable flow pump in order to automatically adjust watering application rates in order to have more precise irrigation, which would conserve water (as disclosed in Par 0052-0053 of Abts). In combination, Donoghue and Abts teach a method of variable flow rate irrigation.
Regarding claim 13, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 12, wherein the plurality of emitter control valves is ON for maximum flow during peak use (controller 24 is programmable – paragraph 0040, as such it is capable of opening all valves during peak use).
Regarding claim 14, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 13, wherein the plurality of emitter control valves is 
Regarding claim 15, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 14, wherein the plurality of groups include 4 equal sized flow groups (paragraph 0019, describes the system as having one or more zone 38, therefore it is capable of having 4 groups).
Regarding claim 16, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 15, wherein actuating the selected one or more of the plurality of groups comprising: turning ON group 1, group 2 and group 3 within the 4 flow groups; and turning OFF group 4 within the 4 flow groups (the controller 24 can be set to any schedule and is capable of creating its own watering schedule - paragraphs 0009 and 0040, as such it is capable of performing the claimed function).
Regarding claim 17, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 16, further comprising: turning OFF group 1; and turning ON group 4 (the controller 24 can create any schedule - paragraphs 0009 and 0040, as such it is capable of performing the claimed function).
Regarding claim 18, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 12, wherein actuating the selected one or more of the plurality of groups comprising: dividing the plurality of emitter control valves into 2 groups, to achieve 50% of said maximum flow when demand of water continues (the controller 24 can be set to any schedule and create its own watering schedule - paragraphs 0009 and 0040, as such 
Regarding claim 19, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 18, further comprising: turning ON group 1 within the 2 groups; and turning OFF group 2 within the 2 groups (the controller 24 can be set to any schedule and create its own watering schedule- paragraphs 0009 and 0040, as such it is capable of performing the claimed function).
Regarding claim 20, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 19, further comprising: turning OFF group 1; and turning ON group 2 (the controller 24 can be set to any schedule and create its own watering schedule - paragraphs 0009 and 0040, as such it is capable of performing the claimed function).
Regarding claim 21, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 12, wherein actuating the selected one or more of the plurality of groups comprising: dividing the plurality of emitter control valves into 4 groups, to achieve 25% of said maximum flow when demand of water continues (the controller 24 can be set to any schedule and create its own watering schedule - paragraphs 0009 and 0040, as such it is capable of splitting zones 38 into 4 groups as claimed; further, as disclosed in paragraph 0041, the controller calculates precipitation rate of the emission devices, as such it can achieve the claimed flow rate).
Regarding claim 22, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 21, further comprising: turning ON group 1 within the 4 
Regarding claim 23, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 22, further comprising: turning OFF group 1; and turning ON group 2, group 3 and group 4 (the controller 24 can be set to any schedule - paragraphs 0009 and 0040, and can control each group individually as disclosed in paragraph 0022; as such it is capable of performing the claimed function).
Regarding claim 24, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 12, wherein said plurality of emitter control valves and cyclic frequency can be manipulated for any desired flow rate or water requirement (the controller 24 can be set to any schedule - paragraphs 0009 and 0040).
Regarding claim 25, Donoghue, Eckstein and Abts teach the method of modulated cyclic flow drip irrigation as claimed in claim 12, wherein the feedback control system is programmed and updated continuously with respect to said feedback (weather station 50 is continuously communicating with controller 24 – paragraph 0036).

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9, 10 and 12-25 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 08/12/2020 have resulted in the new grounds of rejection found above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.





/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752